HUGHES, J.,
would grant the writ.
|! Respectfully, I would appoint counsel for purposes of holding a hearing at which it will be determined whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985) (out-of-time appeal may be appropriate in cases in which either “the defendant was not substantially notified at sentencing of his right to appeal or those in Which the defense attorney was at fault in failing to file or perfect a timely appeal.”). See, e.g., State ex rel. Bonnee v. State, 00-2769 (La.12/14/01), 803 So.2d 980; State ex rel. Fabro v. State, 98-0884 (La.9/4/98), 723 So.2d 425. I would consider relator’s application as one for post-conviction relief.